      Fill in this information to Identify the case:

      Debtor Name: Rochester Drug Co-Operative, Inc.
                                                                                                                                        Check if this is an
      United States Bankruptcy Court for the:      Western District of New York                                                         amended filing
      Case Number (If known):       20-20230




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
  which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
  holders of the 20 largest unsecured claims.


   Name of creditor and complete mailing       Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                 and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                         professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                         services, and         or disputed     setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                               Total claim, if       Deduction          Unsecured
                                                                                                               partially secured     for value of       claim
                                                                                                                                     collateral or
                                                                                                                                     setoff

  1       UNITED STATES OF AMERICA             CONTACT: LOUIS A.       SETTLEMENT                                                                          $10,000,000.00
          C/O U.S. ATTORNEY'S OFFICE - SDNY    PELLEGRINO, ESQ.        PAYMENT
          ATTN: JEFFREY K. POWELL, ESQ.        PHONE: 212-637-2706
          86 CHAMBERS STREET, ROOM 620         FAX: 212-637-2686
          NEW YORK, NY 10007                   JEFFREY.POWELL@USDOJ.GO
                                               V
          UNITED STATES OF AMERICA             CONTACT: LOUIS A.
          C/O U.S. ATTORNEY'S OFFICE - SDNY    PELLEGRINO, ESQ.
          ATTN: LOUIS A. PELLEGRINO, ESQ.      PHONE: 212-637-2689
          1 ST. ANDREW'S PLAZA                 FAX: 212-637-2686
          NEW YORK, NY 10007                   LOUIS.PELLEGRINO@USDOJ.
                                               GOV
  2       GILEAD SCIENCES, INC.                CONTACT: GRACE DUNLAP  TRADE PAYABLE                                                                         $7,689,370.00
          ATTN: GRACE DUNLAP                   PHONE: 650-377-4981
          353 LAKESIDE DRIVE                   FAX: 800-693-9009
          FOSTER CITY, CA 94404                GRACE.DUNLAP@GILEAD.CO
                                               M
  3       GLAXOSMITHKLINE                      CONTACT: PAOLA CALVO      TRADE PAYABLE                                                                      $6,030,182.00
          ATTN: PAOLA CALVO CUBERO             CUBERO
          MAILSTOP NY0300                      PHONE: 215-751-3011
          5 CRESCENT DRIVE                     FAX: 215-751-4759
          PHILADELPHIA, PA 19112               PAOLA.M.CALVO@GSK.COM


  4       MERCK & COMPANY, INC.                CONTACT: ANDREA       TRADE PAYABLE                                                                          $5,017,889.00
          ATTN: ANDREA CHAVARRIA               CHAVARRIA
          2000 GALLOPING HILL ROAD             PHONE: 704-345-6387
          KENILWORTH, NJ 07033                 FAX: 215-631-5997
                                               ANDREA.CHAVARRIA@MERC
                                               K.COM




                Case Chapter
Official Form 204     2-20-20230,
                             11 or ChapterDoc   5, Consolidated
                                           9 Cases: Filed 03/12/20,          Entered
                                                                List of Creditors       03/12/20
                                                                                  Who Have           09:59:00,
                                                                                           the 20 Largest         Description:
                                                                                                          Unsecured Claims                                         Page 1
                                                            Main Document , Page 1 of 4
  Debtor: Rochester Drug Co-Operative, Inc.                                                  Case Number (if known):            20-20230

   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if       Deduction          Unsecured
                                                                                                           partially secured     for value of       claim
                                                                                                                                 collateral or
                                                                                                                                 setoff

  5     ALLERGAN SALES LLC                 CONTACT: JACK LEWIS       TRADE PAYABLE                                                                      $4,947,049.00
        ATTN: JACK LEWIS                   PHONE: 862-261-7791
        1551 SAWGRASS CORP PKWY            FAX: 800-393-0117
        SUITE 400-CORPORATE CENTER I       JACK.LEWIS@ALLERGAN.CO
        SUNRISE, FL 33323                  M
  6     SANOFI AVENTIS US LLC              CONTACT: BETH          TRADE PAYABLE                                                                         $3,983,391.00
        ATTN: BETH LINDENMUTH              LINDENMUTH
        300 SOMERSET CORPORATE BLVD        PHONE: 585-259-7053
        BRIDGEWATER, NJ 08807              FAX: 800-933-3243
                                           BETH.LINDENMUTH@SANOFI
                                           .COM
  7     BRISTOL-MYERS SQUIBB COMPANY       CONTACT: RHONDA NANTAIS TRADE PAYABLE                                                                        $3,436,173.00
        ATTN: RHONDA NANTAIS               PHONE: 813-881-7038
        430 E. 29TH STREET, 14TH FLOOR     FAX: 800-523-2965
        NEW YORK, NY 10016                 RHONDA.NANTAIS@BMS.CO
                                           M


  8     ASTRAZENECA LP                     CONTACT: RAUL MATEI    TRADE PAYABLE                                                                         $2,553,889.00
        ATTN: RAUL MATEI                   PHONE: 800-236-9933
        1800 CONCORD PIKE                  FAX: 302-886-1771
        WILMINGTON, DE 19850               RAUL.MATEI@ASTRAZENECA
                                           .COM
  9     JANSSEN PHARMACEUTICA, L.P.        CONTACT: DACKMARY         TRADE PAYABLE                                                                      $2,399,924.00
        ATTN: DACKMARY RIVERA              RIVERA
        1125 TRENTON-HARBOURTON ROAD       PHONE: 813-558-4364
        TITUSVILLE, NJ 08560               DRIVER13@ITS.JNJ.COM


  10    BOEHRINGER INGELHEIM PHARM.        CONTACT: BRITTANY CRONIN TRADE PAYABLE                                                                       $2,277,844.00
        INC.                               PHONE: 203-798-4825
        ATTN: BRITTANY CRONIN              FAX: 800-520-1666
        900 RIDGEBURY ROAD                 BRITTANY.CRONIN@BOEHRI
        RIDGEFIELD, CT 06877               NGER-INGELHEIM.COM


  11    HORIZON MEDICINES LLC              CONTACT: ANDREEA KELLIS   TRADE PAYABLE                                                                      $2,054,910.00
        ATTN: ANDREEA KELLIS               PHONE: 224-383-3192
        29667 NETWORK PL                   FAX: 480-907-2323
        CHICAGO, IL 60673-1296             AKELLIS@HORIZONTHERAPE
                                           UTICS.COM
  12    NOVARTIS PHARMACEUTICALS           CONTACT: KATHLEEN DAY   TRADE PAYABLE                                                                        $1,829,855.00
        CORP.                              PHONE: 319-400-8684
        ATTN: KATHLEEN DAY                 FAX: 973-781-6356
        59 ROUTE 10                        KATHLEEN.DAY@NOVARTIS.C
        EAST HANOVER, NJ 07936             OM
  13    NOVO NORDISK INC.                  CONTACT: THOMAS SZOLD     TRADE PAYABLE                                                                      $1,701,685.00
        ATTN: THOMAS SZOLD                 PHONE: 609-786-4863
        800 SCUDDERS MILL RD               TSSZ@NOVONORDISK.COM
        PLAINSBORO TOWNSHIP, NJ 08536
  14    PRASCO LLC                         CONTACT: MATT PENDLEY     TRADE PAYABLE                                                                      $1,460,491.00
        ATTN: MATT PENDLEY                 PHONE: 513-204-1242
        6125 COMMERCE COURT                FAX: 513-204-1254
        MASON, OH 45040                    M.PENDLEY@PRASCO.COM




                Case Chapter
Official Form 204     2-20-20230,
                             11 or ChapterDoc   5, Consolidated
                                           9 Cases: Filed 03/12/20,          Entered
                                                                List of Creditors       03/12/20
                                                                                  Who Have           09:59:00,
                                                                                           the 20 Largest         Description:
                                                                                                          Unsecured Claims                                     Page 2
                                                        Main Document , Page 2 of 4
  Debtor: Rochester Drug Co-Operative, Inc.                                                  Case Number (if known):           20-20230

   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if       Deduction          Unsecured
                                                                                                           partially secured     for value of       claim
                                                                                                                                 collateral or
                                                                                                                                 setoff

  15    ABBVIE US LLC                      CONTACT: NANCY CHRISTIAN TRADE PAYABLE                                                                       $1,373,945.00
        ATTN: NANCY CHRISTIAN              PHONE: 855-922-2843
        1 N. WAUKEGAN ROAD                 FAX: 847-935-5360
        CHICAGO, IL 60064                  NANCY.CHRISTIAN@ABBVIE.
                                           COM


  16    BAUSCH HEALTH US, LLC.             CONTACT: STEPHANIE REID   TRADE PAYABLE                                                                      $1,151,821.00
        ATTN: STEPHANIE REID               PHONE: 908-541-3238
        ONE ENTERPRISE                     STEPHANIE.REID@BAUSCHH
        ALISO VIEJO, CA 92656              EALTH.COM
  17    TEVA PHARMACEUTICAL USA            CONTACT: MIKE DORSEY   TRADE PAYABLE                                                                         $1,042,829.00
        ATTN: MIKE DORSEY                  PHONE: 262-377-0874
        1090 HORSHAM ROAD                  FAX: 215-591-8809
        P.O. BOX 1090                      MICHAEL.DORSEY@TEVAPHA
        NORTH WALES, PA 19454-1090         RM.COM
  18    AMGEN, INC.                        CONTACT: ANDREW SEIDL     TRADE PAYABLE                                                                      $1,036,523.00
        ATTN: ANDREW SEIDL                 PHONE: 813-733-2846
        1840 DEHAVILLAND                   FAX: 800-292-6436
        THOUSAND OAKS, CA 91320            ASEIDL@AMGEN.COM
  19    PHARMACEUTICAL DIV. OF PFIZER      CONTACT: ALLYSON         TRADE PAYABLE                                                                         $960,461.00
        ATTN: ALLYSON RASSOULI             RASSOULI
        235 EAST 42ND STREET               PHONE: 714-376-7057
        NEW YORK, NY 10017                 ALLYSON.RASSOULI@PFIZER.
                                           COM
  20    HORIZON PHARMA USA, INC.           CONTACT: ANDREEA KELLIS   TRADE PAYABLE                                                                        $921,585.00
        ATTN: ANDREEA KELLIS               PHONE: 224-383-3192
        28578 NETWORK PLACE                AKELLIS@HORIZONTHERAPE
        CHICAGO, IL 60673                  UTICS.COM




                Case Chapter
Official Form 204     2-20-20230,
                             11 or ChapterDoc   5, Consolidated
                                           9 Cases: Filed 03/12/20,          Entered
                                                                List of Creditors       03/12/20
                                                                                  Who Have           09:59:00,
                                                                                           the 20 Largest         Description:
                                                                                                          Unsecured Claims                                     Page 3
                                                        Main Document , Page 3 of 4
       20-20230




     March 12, 2020




Case 2-20-20230,      Doc 5,    Filed 03/12/20, Entered 03/12/20 09:59:00, Description:
                               Main Document , Page 4 of 4
